DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/22 has been entered.
Response to Amendment
The Amendment filed 12/20/21 has been entered.  Claims 1 and 8 are amended.  Claims 1- 5 and 8 are being addressed by this Action.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/20/21, with respect to the rejection(s) of claim(s) 1 and 8 under 35 U.S.C. §§ 102(a)(1) and 103 respectively have been fully considered and are persuasive because Kellett does not disclose the newly added limitation regarding wherein each of the plurality of sub wires is directly connected to an intermediate portion of a corresponding main wire of the plurality of main wires in an axial direction of the retriever.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bates et al. (US Pat. No. 6,099,534).
Specification
The disclosure is objected to because of the following informalities: 
All figures in the Brief Description of the Drawings should be described individually.  As such, the descriptions of Figs. 6A to 6D on p. 5, l. 20, 9A to 9F on p. 5, l. 26 and Figs. 14A to 14F on p. 6, l. 4 are incorrect.  See MPEP 608.01(f).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bates et al. (US Pat. No. 6,099,534).

    PNG
    media_image1.png
    480
    890
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    641
    888
    media_image2.png
    Greyscale


Regarding claim 1, Bates discloses a foreign substance removing device for removing a foreign substance in a body lumen, the foreign substance removing device comprising:
a tubular member (20) (Figs. 2A- 2C, 4A- 4D) (Col. 5, l. 25- 26 - - since cable 20 generally can be any elongate member such as a cable, wire, coil, or shaft, cable 20 is interpreted as a tubular member); and
a retriever (10) (Figs. 1A, 1C- 1D, 2C, 4B- 4C, 5A- 8B, 8D) disposed in a portion of the tubular member (20) and configured to be expandable to and contractible from a predetermined shape (Figs. 1A, 1B),
wherein the retriever (10) comprises:

a plurality of sub wires (S1, S2) (See Annotated Fig. 9A) (Col. 8, l. 42- 61 - -since the retriever (10) is constructed from a template 62, wherein the template 62 is removed from a single piece of flat material, support members 16, 16 on each end 60, 60’ form individual sub wires S1, S2 as shown in Annotated Fig. 9A) each connecting adjacent ones of the plurality of main wires (12) to each other (Col. 5, l. 60- 61; Col. 8, l. 45- 52 - - the basket loops 12 are strengthened by support members 16 as shown in Fig. 1A),
wherein each of the plurality of main wires (12) is configured to curve when the retriever (10) is expanded such that a space (34) (Figs. 4B- 5A, 6, 8B- 8D) having a predetermined size is provided by the plurality of main wires (12) (Col. 7, l. 17 - - lumen 34 of the basket 10) (See Figs. 4A and 4B showing support members 16 within perimeter of lumen of basket 10 in the closed configuration and showing curving main wires (12) in the expanded configuration),
wherein each of the plurality of sub wires (S1, S2) is directly connected to an intermediate portion (P1, P2, P3, P4) (See Annotated Fig. 2B) of a corresponding main wire (12) of the plurality of main wires (12) in an axial direction of the retriever (10) (See Annotated Fig. 2B),
wherein each of the plurality of sub wires (S1, S2) is configured to be foldable at at least one point (F1, F2) (See Annotated Fig. 2B - - arrow indicating approximate locations of folding or change in curvature points for each crossed pair of support members 16) between the adjacent ones of the plurality of main wires (12) (Col. 8, l. 42- 61 - -since the retriever (10) is constructed from a template 62, wherein the template 62 
wherein, when the retriever (10) is expanded, folding points of the plurality of sub wires (F1, F2) are positioned inside the space (34) such that the plurality of sub wires (16) do not protrude out of the plurality of main wires (12) (See Fig. 4A showing sub wires (S1, S2) within periphery formed around lumen 34).
Regarding claim 2, Bates further discloses wherein the retriever (10) further comprises a plurality of regulating portions (R1, R2, R3, R4) (See Annotated Fig. 9A) connected to the folding points (F1, F2) of the plurality of sub wires (S1, S2) to regulate positions of the folding points (F1, F2) such that, when the retriever (10) is expanded, the folding points (F1, F2) do not protrude out of the plurality of main wires (12) (See Fig. 4A showing sub wires (S1, S2) within periphery formed around lumen 34) (Col. 8, l. 42- 61 - -since the retriever (10) is constructed from a template 62, wherein the template 62 is removed from a single piece of flat material and then the ends 60, 60’ of template 62 are brought together and superimposed and since support members 16, 16 on each end 60, 60’ are unitary, connected crossed structures having a pivot or folding point F1, F2, the portion of the sub wires S1, S2 closest to the ends 60, 60’ is interpreted as more stable and interpreted as a regulating portion). 
Regarding claim 5, Bates further discloses wherein a rigidity of the plurality of main wires (12) is higher than a rigidity of the plurality of sub wires (S1, S2) (See Annotated Fig. 9A) (Col. 8, l. 42- 61 - -since the retriever (10) is constructed from a template 62, wherein the template 62 is removed from a single piece of flat material and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (US Pat. No. 6,099,534) in view of Krolik et al. (US Pub. No. 2010/0268265 A1).
Regarding claim 8, Bates discloses a foreign substance collecting system for collecting a foreign substance in a body lumen, the foreign substance collecting system comprising: 
a foreign substance removing catheter;
wherein the foreign substance removing catheter comprises:
a catheter body (18) (Figs. 1A, 2A- 2C, 4A- 7A, 8A); and
a foreign substance removing device disposed at a distal portion of the catheter body (18),
wherein the foreign substance removing device comprises:
a tubular member (20) (Figs. 2A- 2C, 4A- 4D); and

wherein the retriever (10) comprises:
a plurality of main wires (12) (Figs. 1A- 1C, 2A- 7A, 8A) disposed to be centered around a tube axis of the tubular member (“A”) (See Annotated Fig. 2B); and
a plurality of sub wires (S1, S2) (See Annotated Fig. 9A) (Col. 8, l. 42- 61 - -since the retriever (10) is constructed from a template 62, wherein the template 62 is removed from a single piece of flat material, support members 16, 16 on each end 60, 60’ form individual sub wires S1, S2 as shown in Annotated Fig. 9A) each connecting adjacent ones of the plurality of main wires (12) to each other (Col. 5, l. 60- 61; Col. 8, l. 45- 52 - - the basket loops 12 are strengthened by support members 16 as shown in Fig. 1A),
wherein each of the plurality of main wires (12) is configured to curve when the retriever (10) is expanded such that a space (34) (Figs. 4B- 5A, 6, 8B- 8D) having a predetermined size is provided by the plurality of main wires (12) (Col. 7, l. 17 - - lumen 34 of the basket 10) (See Figs. 4A and 4B showing support members 16 within perimeter of lumen of basket 10 in the closed configuration and showing curving main wires (12) in the expanded configuration),
wherein each of the plurality of sub wires (S1, S2) is directly connected to an intermediate portion (P1, P2, P3, P4) (See Annotated Fig. 2B) of a corresponding main wire (12) of the plurality of main wires (12) in an axial direction of the retriever (10) (See Annotated Fig. 2B),

wherein, when the retriever (10) is expanded, folding points of the plurality of sub wires (F1, F2) are positioned inside the space (34) such that the plurality of sub wires (16) do not protrude out of the plurality of main wires (12) (See Fig. 4A showing sub wires (S1, S2) within periphery formed around lumen 34).
Bates does not disclose 
(claim 8) a foreign substance capturing catheter.
However, Krolik teaches a retrieval apparatus in the same field of endeavor (P. [0053] - - retrieving a stone within a patient’s urinary tract) having
(claim 8) a foreign substance removing catheter (30) (Figs. 2A- 2E); and
a foreign substance capturing catheter (80) (Figs. 2A- 2E) to capture the foreign substance in the body lumen (P. [0064] - - source of aspiration coupled to guide catheter 80 and delivering a solvent via guide catheter 80 allows for breaking up/dissolving and removing material 90 such that guide catheter 80 is interpreted as a foreign substance capturing catheter),

It would have been obvious to one having ordinary skill in the art  before the effective filing date of the applicant’s invention to modify the system associated with Bates to include a foreign substance capturing catheter taught by Krolik because it would not only assist in the advancement of the retriever associated with Bates towards a target body lumen (Krolik - - Ps. [0055], [0057]), but would also allow for delivering a dissolving agent and for applying a vacuum (Krolik - - P. [0060]).  The motivation for the modification would have been to facilitate deployment of the retriever associated with Bates as well as to improve the amount of material removed by the retriever by way of application of vacuum and/or dissolving agents (Krolik - - Ps. [0055], [0057], [0060]).  
Allowable Subject Matter
Claims 3- 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein each of the plurality of sub wires is configured to be foldable such that a pair of arm portions extending away from each other from the folding point toward the adjacent ones of the plurality of main wires move toward each other, and is arranged to be convex from an intermediate portion of the 
The closest cited prior art reference Bates et al. (US Pat. No. 6,099,534) has sub wires (S1, S2) (See Annotated Fig. 2B above) that extend away from each other from the folding point toward the adjacent ones of the plurality of main wires and terminate at that location, but Bates does not teach or suggest wherein each of the plurality of sub wires is configured to be foldable such that a pair of arm portions extending away from each other from the folding point toward the adjacent ones of the plurality of main wires move toward each other, and is arranged to be convex from an intermediate portion of the retriever toward an end portion of the retriever.  
Regarding claim 4, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein, when the retriever is viewed from a direction orthogonal to the tube axis of the tubular member, a part of the plurality of sub wires arranged in a first region from an intermediate portion of the retriever to one end portion of the retriever and another part of the plurality of sub wires arranged in a second region from the intermediate portion of the retriever to another end portion of the retriever are symmetrical with respect to the intermediate portion of the retriever.
The closest cited prior art reference Bates et al. (US Pat. No. 6,099,534) has sub wires (S1, S2) (See Annotated Fig. 2B above) that support main wires (12) that open and close a mouth-like device and the sub wires (S1, S2) are located on a proximal half of the device, but Bates does not teach or suggest wherein, when the retriever is viewed from a direction orthogonal to the tube axis of the tubular member, a part of the plurality .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KANKINDI RWEGO/Examiner, Art Unit 3771